Status of Previous Office Action
The previous Office action was inadvertently left out a rejection to claim 21.  Therefore, the Final rejection dated 7/15/2021 is hereby withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of claim 21.

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments, see page 7, lines 8 – 12, filed August 25, 2021, with respect to the rejection(s) of claim(s) 1 – 7 and 9 – 20 under USC 103 have been fully considered and are unpersuasive. 

4.	In response to the Applicant’s argument pertaining to “No combination of Akselrod and Arms discloses or suggests a tunable reference capacitor for an array of capacitor sensors as recited in claim 1. Akselrod describes capacitors for use in capacitive based sensors (202), namely the capacitors shown in FIGS. 4A-4E having a capacitance that is adjustable by changing the dielectric material (403). However, Akselrod fails to describe a reference capacitor and instead describes those capacitors as composing the sensors themselves, for example, in para. [0346].” The Examiner respectfully disagrees. Akselrod teaches a reference capacitor Cs 340 (Fig. 3). The reference capacitor Cs is used as a tunable capacitor that changes the frequency of a ring oscillator. The reference capacitor is tunable depending on the air gap that needs to be measured by the capacitor array. This change in frequency is monitored and stored in order to have a gap profile of measured air gaps. For Akselrod to be able perform gap measurements, there has to a reference capacitor that will be used as a reference value that will be compared with the measured air gap values. Therefore, even if Akselrod did not explicitly teach a reference capacitor, a reference capacitor would be implied as known in this art.
5.	In response to the Applicant’s argument pertaining to “Claim 1 recites both a plurality of capacitor sensors and a reference capacitor that is tunable. Akselrod simply discloses an inherent property of capacitor sensors: the capacitance should change with the character of the object or material being tested, monitored, or measured. The plurality of capacitor sensors recited in claim 1 will exhibit a variable capacitance based on the size of the air gap being measured. That change in capacitance is detected using a separate tunable reference capacitor. Given that claim 1 recites the capacitor sensors and the reference capacitors as separate components, a proper obviousness rejection must articulate how the cited art renders that precise configuration obvious. The Action fails to present such a rejection. Instead, the Action cites to Akselrod's capacitive based sensors and capacitors shown in FIGS. 4A-4E for both the claimed plurality of capacitor sensors and the claimed reference capacitor. For at least this reason, the rejection of claim 1 is improper and should be withdrawn.” The Examiner respectfully disagrees. As mentioned above, Akselrod teaches a separate tunable capacitor 340 Cs. The reference capacitor 340 Fig. 3 is contained in circuit 205 Fig. 2A separate from capacitive sensor 202. The capacitive based sensors and capacitors shown in FIGS. 4A-4E of Akselrod teaches the plurality of capacitive sensors of the claimed invention, not the separate reference capacitor.
6.	In response to the Applicant’s argument pertaining to “Additionally, Akselrod's disclosure of capacitors shown in FIGS. 4A-4E that vary in capacitance based on changes in dielectric material do not render obvious a reference capacitor that is mechanically or electrically tunable. Akselrod does not disclose a reference capacitor. Arms describes a reference capacitor, but not one that is tunable based upon a size of an air gap to be measured. A person having ordinary skill in the art would not apply the teaching of Akselrod to the reference capacitor disclosed in Arms to make the reference capacitor "tunable," as recited in claim 1, and the Action does not articulate a rationale for why such a combination would be made. The mechanism disclosed in Akselrod for varying capacitance relies on a changing dielectric material or at least a changing dielectric constant. The cited art fails to describe any mechanism, mechanical or electrical, for purposely altering the dielectric material or dielectric constant, other than a complete substitution of materials or of the capacitor itself. The adjustment described in Akselrod is not "tuning," but is better characterized as a material or part selection, or as the actual mechanism with which Akselrod's capacitive-based sensors function. Consequently, a person having ordinary skill in the art would not, in view of Arms, modify Akselrod to incorporate a reference capacitor having a capacitance adjustable by the mechanisms disclosed in Akselrod. Moreover, even if such a combination were made, it still would not render obvious a "tunable" reference capacitor.” The Examiner respectfully disagrees. As cited above, Akselrod teaches a separate tunable capacitor 340 Cs. The changing/adjusting of the reference capacitance and consequent change in frequency as taught by Akselrod is tuning as cited in claim 1. Arms explicitly teaches a reference capacitor 74 separate from capacitor sensor 20. The circuit of Arms is disposed on a flexible substrate. It would be obvious for one of ordinary skill to combine the analogous arts of Akselrod and Arms to teach the disclosure of claimed invention.
 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 – 7 and 9 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akselrod (US2018/0014747A1) (herein after Akselrod), further in view of Arms et al (US2006/0213278A1) (herein after Arms et al).

	In Re Claim 1, Akselrod teaches, a system for remote sensing of air gaps (Figs. 1A, 1B. Para. [0299] FIG. 1A may depict a schematic block diagram of a reader 100; Para. [0300] FIG. 1B may depict a schematic block diagram of a monitoring-sensor-tag 120; in some embodiments, monitoring-sensor-tag 120 may comprise the at least one sensor), the system comprising: a substrate (Figs. 1A, 1B. Para. [0308] in some embodiments, each monitoring-sensor-tag 120 may be attached to a given material-of-interest.; FIG. 4B, [0348] FIG. 4B may be a perspective view of a capacitor with substantially parallel regions of a conductive surface of type "A" 402 mounted to substrate 403. “403 is considered the substrate”); a capacitor sensor array attached to the; substrate (Figs. 4A – 4E. Para. [0346] FIG. 4A through and including FIG. 4E may depict various capacitors, which may be used as capacitors in at least some of the circuit diagrams shown in the figures. FIG. 4B, [0348] FIG. 4B may be a perspective view of a capacitor with substantially parallel regions of a conductive surface of type "A" 402 mounted to substrate 403. “403 is considered the substrate”), the capacitor sensor array comprising a plurality of capacitor sensors configured to measure an air gap (Figs. 4A – 4E. Para. [0353] For example, and without limiting the scope of the present invention, the relative permittivity of concrete is approximately 4.5 times higher than the relative permittivity of air. Accordingly, any appearance of a crack in the concrete, that may permit air ingress, may then alter the capacitance of the implanted monitoring-sensor-tag 120 into the given material-of-interest, which in this example may be a section of concrete “the cracks are considered the air gaps”); a transmit antenna (Fig. 1B, Para. [0300] at least one antenna 130) attached to the; substrate (Figs. 1A, 1B. Para. [0308] in some embodiments, each monitoring-sensor-tag 120 may be attached to a given material-of-interest. Note, such materials-of-interest are not shown in FIG. 1A and in FIG. 1B; FIG. 4B, [0348] FIG. 4B may be a perspective view of a capacitor with substantially parallel regions of a conductive surface of type "A" 402 mounted to substrate 403. “403 is considered the substrate”); a microprocessor (Figs. 1B, Para. [0300] at least one electric circuit 140; Fig. 2A, Para. [0316] in some embodiments, at least one electric circuit 140 (of monitoring-sensor-tag 120) may comprise processing circuitry 204 and capacitance measurement circuit 205 “electric circuit 140 is considered the microprocessor”) attached to the; substrate and electrically connected to the transmit antenna and the capacitor sensor array (Fig. 1B. Para. [0300] in some embodiments, monitoring-sensor-tag 120 may comprise at least one antenna 130 in communication with the at least one electric circuit 140. In some embodiments, at least one electric circuit 140 may be in communication with at least one sensor), wherein the microprocessor is configured to switch on and off at least one capacitor sensor of the plurality of capacitor sensors (Fig. 10D, Para. [0381] In some embodiments, the plurality of sensors (e.g., 202, 203, 406, 407, 700, 703, and/or 1006) of each lattice-of-sensors 1023 may be in communication with such an electric circuit 140 (or processing circuitry 204) but located outside of such an electric circuit 140), and wherein the microprocessor is further configured to process and transmit determined air gap measurements using the transmit antenna (Fig. 1B, Para. [0304] this input may cause at least one electric circuit 140 to take one or more readings from the at least one sensor and to then transmit such one or more readings using at least one antenna 130); and a; substrate (Figs. 1A, 1B. Para. [0308] in some embodiments, each monitoring-sensor-tag 120 may be attached to a given material-of-interest; FIG. 4B, [0348] FIG. 4B may be a perspective view of a capacitor with substantially parallel regions of a conductive surface of type "A" 402 mounted to substrate 403. “403 is considered the substrate”) and electrically coupling the capacitor sensor array, the transmit antenna, and the microprocessor (Fig. 1B. Para. [0300] in some embodiments, monitoring-sensor-tag 120 may comprise at least one antenna 130 in communication with the at least one electric circuit 140. In some embodiments, at least one electric circuit 140 may be in communication with at least one sensor); wherein the reference capacitor is a capacitor having a tunable capacitance (Fig. 3, Para. [0354] For example, and without limiting the scope of the present invention, a change in the relative permittivity εr of material-of-interest due to a structural change may be detected (registered) by capacitive-based sensor 340 in ring oscillator 350), and wherein, the reference capacitor is mechanically or electrically tunable based upon a size of an air gap to be measured. (Fig. 3, Para. [0354] That is, this change may register as a change in the frequency of ring oscillator 350. Such frequency changes may be measured, monitored, tracked, and/or analyzed to provide strong indications of structural defects and/or of structural changes in the given material-of-interest. Examiner interpretation: The dielectric is used in between the capacitor plates to tune the capacitor by adjusting the material and distance)
	Akselrod fails to teach, a flexible hybrid electronic (FHE) substrate; attached to the FHE substrate; attached to the FHE substrate attached to the FHE substrate; and a printed circuit disposed on the FHE substrate; an alternating current (AC) signal generator attached to the FHE substrate; and a reference capacitor electrically connected to the AC signal generator and the capacitor sensor array,
	In analogous art, Arms et al teaches, a flexible hybrid electronic (FHE) substrate (Fig. 4a, Para. [0036] circuit board 59; Fig. 4a, Para. [0044] Circuit board 59 can also be fabricated of thin flexible insulative materials, such as polyimide); attached to the FHE substrate (Fig. 4a, Para. [0036] These components are all located on circuit board 59 that is also bonded to surface 28 of structure 30); attached to the FHE substrate (Fig. 4a, Para. [0036] These components are all located on circuit board 59 that is also bonded to surface 28 of structure 30); attached to the FHE substrate (Fig. 4a, Para. [0036] These components are all located on circuit board 59 that is also bonded to surface 28 of structure 30); and a printed circuit (Fig. 4a, Para. [0036] circuit board 59) disposed on the FHE substrate (Fig. 4a, Para. [0044] Circuit board 59 can also be fabricated of thin flexible insulative materials, such as polyimide.); an alternating current (AC) signal generator attached to the FHE substrate (Fig. 4a, Para. [0036] sine or square wave oscillator 70. Examiner interpretation: oscillator 70 is the signal generator); and a reference capacitor electrically connected to the AC signal generator and the capacitor sensor array. (Fig. 4a, Para. [0036] Reference capacitor 74; capacitor sensor 20. Examiner interpretation: capacitor 74 is the reference capacitor and sensor 20 is the capacitor sensor array.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Akselrod to replace the substrate of Akselrod with a flexible hybrid electronic (FHE) substrate; and a printed circuit disposed on the FHE substrate; and include an alternating current (AC) signal generator attached to the FHE substrate; and a reference capacitor electrically connected to the AC signal generator and a capacitor sensor array, taught by Arms et al for the benefit of wirelessly monitoring deformation in a structure without affecting the structure  [Arms et al: [0009] None of the systems for connecting a strain sensor to a structure have been satisfactory in providing a reliable bond that is resistant to moisture degradation without affecting structural properties; [0012] Another aspect is a method of mounting a strain gauge to a structure surface. The method includes providing a strain sensor, a capacitor, an adhesive and a transmitter, wherein the capacitor has a capacitance subject to change with curing or with moisture. The strain sensor is then mounted on the structure surface with the adhesive. The capacitor is mounted on the structure surface. Data derived from the strain sensor is provided to the transmitter and the transmitter transmits the data.]

	In Re Claim 2, Akselrod in view of Arms et al teach the limitations of claim 1, which this claim depends on.
	Arms et al further teaches, the system of Claim 1, wherein the FHE substrate polyimide film substrate (Fig. 4a, Para. [0036] circuit board 59; Fig. 4a, Para. [0044] Circuit board 59 can also be fabricated of thin flexible insulative materials, such as polyimide.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Akselrod in view of Arms et al to include the teaching of a substrate wherein the FHE substrate polyimide film taught by Arms et al for the benefit of wirelessly monitoring deformation in a structure without affecting the structure  [Arms et al: [0009] None of the systems for connecting a strain sensor to a structure have been satisfactory in providing a reliable bond that is resistant to moisture degradation without affecting structural properties; [0012] Another aspect is a method of mounting a strain gauge to a structure surface. The method includes providing a strain sensor, a capacitor, an adhesive and a transmitter, wherein the capacitor has a capacitance subject to change with curing or with moisture. The strain sensor is then mounted on the structure surface with the adhesive. The capacitor is mounted on the structure surface. Data derived from the strain sensor is provided to the transmitter and the transmitter transmits the data.]

	In Re Claim 3, Akselrod in view of Arms et al teach the limitations of claim 1, which this claim depends on.
	Akselrod further to teaches, the system of Claim 1, further comprising: a receive antenna (Fig. 1A, Para. [0299] antenna 110) configured to receive, from the transmit antenna, the determined air gap measurements (Fig. 1A, 1B. Para. [0304] Then, at least one antenna 110 may receive these one or more readings being broadcast from at least one antenna 130. Hence, reader 100 may be "reading" from (i.e., scanning for) signals broadcast from a given monitoring-sensor-tag 120); and a receive microprocessor (Fig. 1A, Para. [0299] a reader
100) electrically connected to the receive antenna (Fig. 1A, Para. [0299] FIG. 1A may depict a schematic block diagram of a reader 100. In some embodiments, reader 100 may comprise antenna 110), the receive microprocessor configured to process the determined air gap measurements received by the receive antenna (Fig. 1A, 1B. Para. [0304] Then, at least one antenna 110 may receive these one or more readings being broadcast from at least one antenna 130. Hence, reader 100 may be "reading" from (i.e., scanning for) signals broadcast from a given monitoring-sensor-tag 120.)

	In Re Claim 4, Akselrod, in view of Arms et al teach the limitations of claim 1, which this claim depends on.
	Akselrod further to teaches, the system of Claim 1, wherein the FHE substrate, including the capacitor sensor array, is configured to be removably mounted on a first component part of a structure (Fig. 4A, Para. [0347] FIG. 4A may be a perspective view of a basic capacitor. In some embodiments, this basic capacitor may comprise two substantially parallel plates 400 “the top plate 400 is considered the first component”) that includes an air gap (Fig. 4A, Para. [0347] dielectric material 401; “the dielectric material, for example air is considered the air gap”), the system further comprising a ground plane configured to be removably mounted on a second component part of the structure (Fig. 4A, Para. [0347] FIG. 4A may be a perspective view of a basic capacitor. In some embodiments, this basic capacitor may comprise two substantially parallel plates 400 “the bottom plate 400 is considered the second component”), wherein the first component part and the second component part define the air gap therebetween (Fig. 4A, Para. [0347] in some embodiments, such plates 400 may be separated from each by a distance of d.)

In Re Claim 5, Akselrod in view of Arms et al teach the limitations of claim 1, which this claim depends on.
Akselrod further to teaches, the system of Claim 1, wherein at least some of the plurality of capacitor sensors included in the capacitor sensor array are different sizes (Fig. 1B, Para. [0307] In some embodiments, at least one of the one or more monitoring-sensor-tags 120 may be from substantially six inches to substantially 1.0 micrometer in a largest dimension of the at least one of the one or more monitoring-sensor-tags 120), and wherein the microprocessor is configured to select at least one capacitor sensor of the plurality of capacitor sensors based upon and corresponding to a size of an air gap to be measured. (Fig. 1B, Para. [0307] In application, the size of a given monitoring-sensor-tag 120 may be negligible with respect to any impact the given monitoring-sensor-tag 120 may have on the associated material-of-interest; i.e., the sizes of the utilized monitoring-sensor-tags 120 may not negatively affect the associated material-of-interest.)

In Re Claim 6, Akselrod in view of Arms et al teach the limitations of claim 1, which this claim depends on.
Akselrod further to teaches, the system of Claim 1, wherein each capacitor sensor of the plurality of capacitor sensors included in the capacitor sensor array are a same size (Fig. 12, Para. [0395] one or more position-reference-tags 1203; Para. [0397] Continuing discussing FIG. 12, in some embodiments, a given position-reference-tag 1203 may be structurally the same or substantially the same as a given monitoring-sensor-tag 120), and wherein the microprocessor is configured to sequentially select at least some capacitor sensors of the plurality of capacitor sensors (Fig. 10D, Para. [0381] In some embodiments, the plurality of sensors (e.g., 202, 203, 406, 407, 700, 703, and/or 1006) of each lattice-of-sensors 1023 may be in communication with such an electric circuit 140 (or processing circuitry 204) but located outside of such an electric circuit 140) to determine a physical profile of an air gap to be measured (Figs. 4A – 4E. Para. [0353] For example, and without limiting the scope of the present invention, the relative permittivity of concrete is approximately 4.5 times higher than the relative permittivity of air. Accordingly, any appearance of a crack in the concrete, that may permit air ingress, may then alter the capacitance of the implanted monitoring-sensor-tag 120 into the given material-of-interest, which in this example may be a section of concrete; “the cracks are considered the air gaps”).

In Re Claim 7, Akselrod in view of Arms et al teach the limitations of claim 1, which this claim depends on.
Akselrod further to teaches, the system of Claim 1, wherein the microprocessor is powered by the transmit antenna. (Fig. 1B, Para. [0306] in some embodiments, monitoring-sensor-tag 120 may be passive and receive power wirelessly transmitted from a given reader 100.)

In Re Claim 9, Akselrod teaches, a system for remote sensing of air gaps (Figs. 1A, 1B. Para. [0299] FIG. 1A may depict a schematic block diagram of a reader 100; Para. [0300] FIG. 1B may depict a schematic block diagram of a monitoring-sensor-tag 120; in some embodiments, monitoring-sensor-tag 120 may comprise the at least one sensor), the system comprising:  a; substrate (Figs. 1A, 1B. Para. [0308] in some embodiments, each monitoring-sensor-tag 120 may be attached to a given material-of-interest. Note, such materials-of-interest are not shown in FIG. 1A and in FIG. 1B.; FIG. 4B, [0348] FIG. 4B may be a perspective view of a capacitor with substantially parallel regions of a conductive surface of type "A" 402 mounted to substrate 403. “403 is considered the substrate”); a capacitor sensor array (Figs. 4A – 4E. Para. [0346] FIG. 4A through and including FIG. 4E may depict various capacitors, which may be used as capacitors in at least some of the circuit diagrams shown in the figures) attached to the; substrate (Figs. 1A, 1B. Para. [0308] in some embodiments, each monitoring-sensor-tag 120 may be attached to a given material-of-interest. Note, such materials-of-interest are not shown in FIG. 1A and in FIG. 1B.), the capacitor sensor array comprising a plurality of capacitor sensors (Para. [0300] FIG. 1B may depict a schematic block diagram of a monitoring-sensor-tag 120; in some embodiments, monitoring-sensor-tag 120 may comprise the at least one sensor); the capacitor sensor array (Figs. 4A – 4E. Para. [0346] FIG. 4A through and including FIG. 4E may depict various capacitors, which may be used as capacitors in at least some of the circuit diagrams shown in the figures); wherein the reference capacitor is mechanically or electrically tunable based upon a size of an air gap to be measured (Fig. 3, Para. [0354] That is, this change may register as a change in the frequency of ring oscillator 350. Such frequency changes may be measured, monitored, tracked, and/or analyzed to provide strong indications of structural defects and/or of structural changes in the given material-of-interest. Examiner interpretation: The dielectric is used in between the capacitor plates to tune the capacitor by adjusting the material and distance); a plurality of switching elements (Fig. 5A, Para. [0357] and a switch 501) attached to the; substrate (Figs. 1A, 1B. Para. [0308] in some embodiments, each monitoring-sensor-tag 120 may be attached to a given material-of-interest. Note, such materials-of-interest are not shown in FIG. 1A and in FIG. 1B; FIG. 4B, [0348] FIG. 4B may be a perspective view of a capacitor with substantially parallel regions of a conductive surface of type "A" 402 mounted to substrate 403. “403 is considered the substrate”), at least one switching element of the plurality of switching elements electrically connected to a respective capacitor sensor (Fig. 5A, Para. [0357] capacitive-based sensor 340) of the plurality of capacitor sensors (Fig. 5A, Para. [0357] and a switch 501 in series with capacitive-based sensor 340); the capacitor sensor array (Figs. 4A – 4E. Para. [0346] FIG. 4A through and including FIG. 4E may depict various capacitors, which may be used as capacitors in at least some of the circuit diagrams shown in the figures), and the plurality of switching elements (Fig. 5A, Para. [0357] and a switch 501 in series with capacitive-based sensor 340; [0356] FIG. 5A may be a circuit diagram of a ring oscillator 500 implementing a capacitance measurement circuit 205 with capacitive-based sensor 202.)
	Akselrod fails to teach, a flexible hybrid electronics (FHE) substrate; a signal generator attached to the FHE substrate; a sensor; attached to the FHE substrate; a reference capacitor attached to the FHE substrate and electrically connected between the signal generator and the capacitor sensor; and a printed circuit disposed on the FHE substrate and electrically coupling the signal generator, the; sensor; the reference capacitor,
	In analogous art, Arms et al teaches, a flexible hybrid electronics (FHE) substrate (Fig. 4a, Para. [0036] circuit board 59; Fig. 4a, Para. [0044] Circuit board 59 can also be fabricated of thin flexible insulative materials, such as polyimide); a signal generator attached to the FHE substrate (Fig. 4a, Para. [0036] sine or square wave oscillator 70); a sensor (Fig. 4a, Para. [0036] capacitor sensor 20) attached to the FHE substrate (Fig. 4a, Para. [0036] These components are all located on circuit board 59 that is also bonded to surface 28 of structure 30); a reference capacitor (Fig. 4a, Para. [0036] Reference capacitor 74) attached to the FHE substrate and electrically connected between the signal generator and the capacitor sensor; and a printed circuit (Fig. 4a, Para. [0036] circuit board 59) disposed on the FHE substrate (Fig. 4a, Para. [0044] Circuit board 59 can also be fabricated of thin flexible insulative materials, such as polyimide) and electrically coupling the signal generator (Fig. 4a, Para. [0036] sine or square wave oscillator 70), the sensor (Fig. 4a, Para. [0036] capacitor sensor 20); the reference capacitor (Fig. 4a, Para. [0036] Reference capacitor 74).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Akselrod to replace the substrate of Akselrod with a flexible hybrid electronics (FHE) substrate; a signal generator, a capacitor sensor, and a reference capacitor, attached to the FHE substrate, and a printed circuit disposed on the FHE substrate and electrically coupling the signal generator, the capacitor sensor, and the reference capacitor, taught by Arms et al for the benefit of wirelessly monitoring deformation in a structure without affecting the structure  [Arms et al: [0009] None of the systems for connecting a strain sensor to a structure have been satisfactory in providing a reliable bond that is resistant to moisture degradation without affecting structural properties; [0012] Another aspect is a method of mounting a strain gauge to a structure surface. The method includes providing a strain sensor, a capacitor, an adhesive and a transmitter, wherein the capacitor has a capacitance subject to change with curing or with moisture. The strain sensor is then mounted on the structure surface with the adhesive. The capacitor is mounted on the structure surface. Data derived from the strain sensor is provided to the transmitter and the transmitter transmits the data.]

	In Re Claim 10, Akselrod in view of Arms et al teach the limitations of claim 9, which this claim depends on.
	Akselrod further to teaches, the system of Claim 9, further comprising a microprocessor attached to the FHE substrate (Figs. 1B, Para. [0300] at least one electric circuit 140; Fig. 2A, Para. [0316] in some embodiments, at least one electric circuit 140 (of monitoring-sensor-tag 120) may comprise processing circuitry 204 and capacitance measurement circuit 205), the microprocessor configured to: select a capacitor sensor of the plurality of capacitor sensors by turning on a respective switching element (Fig. 10D, Para. [0381] In some embodiments, the plurality of sensors (e.g., 202, 203, 406, 407, 700, 703, and/or 1006) of each lattice-of-sensors 1023 may be in communication with such an electric circuit 140 (or processing circuitry 204) but located outside of such an electric circuit 140); and determine a gap distance (Fig. 4A, Para. [0347] in some embodiments, such plates 400 may be separated from each by a distance of d) between the selected capacitor sensor (Fig. 4A, Para. [0347] FIG. 4A may be a perspective view of a basic capacitor. In some embodiments, this basic capacitor may comprise two substantially parallel plates 400 “the top plate 400 is considered the capacitor sensor”) and a conductive ground plane (Fig. 4A, Para. [0347] FIG. 4A may be a perspective view of a basic capacitor. In some embodiments, this basic capacitor may comprise two substantially parallel plates 400 “the top plate 400 is considered the conductive ground plane”) mounted proximate the selected capacitor sensor and spaced apart from the selected capacitor sensor by the gap distance (Figs. 4A – 4E. Para. [0353] For example, and without limiting the scope of the present invention, the relative permittivity of concrete is approximately 4.5 times higher than the relative permittivity of air. Accordingly, any appearance of a crack in the concrete, that may permit air ingress, may then alter the capacitance of the implanted monitoring-sensor-tag 120 into the given material-of-interest, which in this example may be a section of concrete).

	In Re Claim 11, Akselrod in view of Arms et al teach the limitations of claim 10, which this claim depends on.
	Arms et al further teaches, the system of Claim 10, wherein the microprocessor is further configured to determine the gap distance based, at least, upon a capacitance of the reference capacitor (Fig. 4a, Para. [0036] sine or square wave oscillator 70 that provides a high frequency signal to capacitive divider 72 that includes capacitance sensor 20 and reference capacitor 74), an input voltage supplied by the signal generator (Fig. 4a, Para. [0036] sine or square wave oscillator 70 that provides a high frequency signal to capacitive divider 72 that includes capacitance sensor 20 and reference capacitor 74.), and an output voltage of the selected capacitor sensor (Fig. 4a, Para. [0036] Output of capacitance divider 72 will track changes in capacitance in humidity sensitive capacitive sensor 20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Akselrod in view of Arms et al to include the teaching of a microprocessor configured to determine the gap distance based, at least, upon a capacitance of a reference capacitor, an input voltage supplied by a signal generator, and an output voltage of a selected  capacitor sensor taught by Arms et al for the benefit of wirelessly monitoring deformation in a structure without affecting the structure  [Arms et al: [0009] None of the systems for connecting a strain sensor to a structure have been satisfactory in providing a reliable bond that is resistant to moisture degradation without affecting structural properties; [0012] Another aspect is a method of mounting a strain gauge to a structure surface. The method includes providing a strain sensor, a capacitor, an adhesive and a transmitter, wherein the capacitor has a capacitance subject to change with curing or with moisture. The strain sensor is then mounted on the structure surface with the adhesive. The capacitor is mounted on the structure surface. Data derived from the strain sensor is provided to the transmitter and the transmitter transmits the data.]

	In Re Claim 12, Akselrod in view of Arms et al teach the limitations of claim 9, which this claim depends on.
	Arms et al further teaches, the system of Claim 9, further comprising a rectifier attached to the FHE substrate (Fig. 4a, Para. [0036] rectified in full wave synchronous rectifier 78).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Akselrod in view of 	Arms et al to include the teaching of a rectifier attached to the FHE substrate taught by Arms et al for the benefit of wirelessly monitoring deformation in a structure without affecting the structure  [Arms et al: [0009] None of the systems for connecting a strain sensor to a structure have been satisfactory in providing a reliable bond that is resistant to moisture degradation without affecting structural properties; [0012] Another aspect is a method of mounting a strain gauge to a structure surface. The method includes providing a strain sensor, a capacitor, an adhesive and a transmitter, wherein the capacitor has a capacitance subject to change with curing or with moisture. The strain sensor is then mounted on the structure surface with the adhesive. The capacitor is mounted on the structure surface. Data derived from the strain sensor is provided to the transmitter and the transmitter transmits the data.]

	In Re Claim 13, Akselrod in view of Arms et al teach the limitations of claim 9, which this claim depends on.
	Arms et al further teaches, the system of Claim 9, wherein the FHE substrate is a polyimide film substrate (Fig. 4a, Para. [0036] circuit board 59; Fig. 4a, Para. [0044] Circuit board 59 can also be fabricated of thin flexible insulative materials, such as polyimide).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Akselrod in view of Arms et al to include the teaching of a substrate wherein the FHE substrate polyimide film taught by Arms et al for the benefit of wirelessly monitoring deformation in a structure without affecting the structure  [Arms et al: [0009] None of the systems for connecting a strain sensor to a structure have been satisfactory in providing a reliable bond that is resistant to moisture degradation without affecting structural properties; [0012] Another aspect is a method of mounting a strain gauge to a structure surface. The method includes providing a strain sensor, a capacitor, an adhesive and a transmitter, wherein the capacitor has a capacitance subject to change with curing or with moisture. The strain sensor is then mounted on the structure surface with the adhesive. The capacitor is mounted on the structure surface. Data derived from the strain sensor is provided to the transmitter and the transmitter transmits the data.]

	In Re Claim 14, Akselrod in view of Arms et al teach the limitations of claim 9, which this claim depends on.
	Akselrod further teaches, the system of Claim 9, further comprising a transmit antenna attached to the FHE substrate (Fig. 1B, Para. [0300] at least one antenna 130).

	In Re Claim 15, Akselrod in view of Arms et al teach the limitations of claim 9, which this claim depends on.
	Akselrod further teaches, the system of Claim 9, further comprising: a receive antenna (Fig. 1A, Para. [0299] antenna 110) configured to receive, from a transmit antenna attached to the FHE substrate, a determined gap distance (Fig. 1A, 1B. Para. [0304] Then, at least one antenna 110 may receive these one or more readings being broadcast from at least one antenna 130. Hence, reader 100 may be "reading" from (i.e., scanning for) signals broadcast from a given monitoring-sensor-tag 120); and a receive microprocessor (Fig. 1A, Para. [0299] a reader 100) electrically connected to the receive antenna (Fig. 1A, Para. [0299] FIG. 1A may depict a schematic block diagram of a reader 100. In some embodiments, reader 100 may comprise antenna 110), the receive microprocessor configured to process the determined gap distance (Fig. 1A, 1B. Para. [0304] Then, at least one antenna 110 may receive these one or more readings being broadcast from at least one antenna 130. Hence, reader 100 may be "reading" from (i.e., scanning for) signals broadcast from a given monitoring-sensor-tag 120). 

	In Re Claim 16, Akselrod teaches, a method for remote sensing of air gaps (Figs. 1A, 1B. Para. [0299] FIG. 1A may depict a schematic block diagram of a reader 100; Para. [0300] FIG. 1B may depict a schematic block diagram of a monitoring-sensor-tag 120; in some embodiments, monitoring-sensor-tag 120 may comprise the at least one sensor; Figs. 4A – 4E. Para. [0353] For example, and without limiting the scope of the present invention, the relative permittivity of concrete is approximately 4.5 times higher than the relative permittivity of air. Accordingly, any appearance of a crack in the concrete, that may permit air ingress, may then alter the capacitance of the implanted monitoring-sensor-tag 120 into the given material-of-interest, which in this example may be a section of concrete “the cracks are considered the air gaps”), the method comprising: selecting (Fig. 10D, Para. [0381] In some embodiments, the plurality of sensors (e.g., 202, 203, 406, 407, 700, 703, and/or 1006) of each lattice-of-sensors 1023 may be in communication with such an electric circuit 140 (or processing circuitry 204) but located outside of such an electric circuit 140), by a microprocessor (Figs. 1B, Para. [0300] at least one electric circuit 140; Fig. 2A, Para. [0316] in some embodiments, at least one electric circuit 140 (of monitoring-sensor-tag 120) may comprise processing circuitry 204 and capacitance measurement circuit 205 “electric circuit 140 is considered the microprocessor”) attached to a; substrate (Figs. 1A, 1B. Para. [0308] in some embodiments, each monitoring-sensor-tag 120 may be attached to a given material-of-interest. Note, such materials-of-interest are not shown in FIG. 1A and in FIG. 1B), a capacitor sensor (Figs. 1B. Para. [0299] Para. [0300] FIG. 1B may depict a schematic block diagram of a monitoring-sensor-tag 120; in some embodiments, monitoring-sensor-tag 120 may comprise the at least one sensor) from an array of capacitor sensors attached; substrate (Figs. 4A – 4E. Para. [0346] FIG. 4A through and including FIG. 4E may depict various capacitors, which may be used as capacitors in at least some of the circuit diagrams shown in the figures; FIG. 4B, [0348] FIG. 4B may be a perspective view of a capacitor with substantially parallel regions of a conductive surface of type "A" 402 mounted to substrate 403. “403 is considered the substrate”), wherein a; substrate (Figs. 1A, 1B. Para. [0308] in some embodiments, each monitoring-sensor-tag 120 may be attached to a given material-of-interest. Note, such materials-of-interest are not shown in FIG. 1A and in FIG. 1B; FIG. 4B, [0348] FIG. 4B may be a perspective view of a capacitor with substantially parallel regions of a conductive surface of type "A" 402 mounted to substrate 403. “403 is considered the substrate”) electrically couples the microprocessor and the array of capacitor sensors (Fig. 1B. Para. [0300] in some embodiments, monitoring-sensor-tag 120 may comprise at least one antenna 130 in communication with the at least one electric circuit 140. In some embodiments, at least one electric circuit 140 may be in communication with at least one sensor); tuning a reference capacitor electrically coupled to the capacitor sensor for a size of an air gap to be measured (Fig. 3, Para. [0354] That is, this change may register as a change in the frequency of ring oscillator 350. Such frequency changes may be measured, monitored, tracked, and/or analyzed to provide strong indications of structural defects and/or of structural changes in the given material-of-interest. Examiner interpretation: The dielectric is used in between the capacitor plates to tune the capacitor by adjusting the material and distance); determining, by the microprocessor (Fig. 1B. Para. [0300] in some embodiments, monitoring-sensor-tag 120 may comprise at least one antenna 130 in communication with the at least one electric circuit 140. In some embodiments, at least one electric circuit 140 may be in communication with at least one sensor), a gap distance (Fig. 4A, Para. [0347] in some embodiments, such plates 400 may be separated from each by a distance of d) between the selected capacitor sensor (Fig. 4A, Para. [0347] FIG. 4A may be a perspective view of a basic capacitor. In some embodiments, this basic capacitor may comprise two substantially parallel plates 400 “the top plate 400 is considered the capacitor sensor”) and a conductive ground plane (Fig. 4A, Para. [0347] FIG. 4A may be a perspective view of a basic capacitor. In some embodiments, this basic capacitor may comprise two substantially parallel plates 400 “the top plate 400 is considered the conductive ground plane”) mounted proximate the selected capacitor sensor and spaced apart from the selected capacitor sensor by the gap distance (Figs. 4A – 4E. Para. [0353] For example, and without limiting the scope of the present invention, the relative permittivity of concrete is approximately 4.5 times higher than the relative permittivity of air. Accordingly, any appearance of a crack in the concrete, that may permit air ingress, may then alter the capacitance of the implanted monitoring-sensor-tag 120 into the given material-of-interest, which in this example may be a section of concrete); and controlling, by the microprocessor, a transmit antenna (Fig. 1B, Para. [0300] at least one antenna 130) attached to the; substrate to transmit the determined gap distance (Fig. 1B, Para. [0304] this input may cause at least one electric circuit 140 to take one or more readings from the at least one sensor and to then transmit such one or more readings using at least one antenna 130) to a receive subsystem (Fig. 1A, Para. [0299] FIG. 1A may depict a schematic block diagram of a reader 100.)
	Akselrod fails to teach, attached to a flexible hybrid electronics (FHE) substrate; a capacitor sensor; sensors attached to the FHE substrate; printed circuit disposed on the FHE substrate; sensors; the FHE substrate.
	In analogous art, Arms et al teaches, attached to a flexible hybrid electronics (FHE) substrate (Fig. 4a, Para. [0036] circuit board 59; Fig. 4a, Para. [0044] Circuit board 59 can also be fabricated of thin flexible insulative materials, such as polyimide); a sensor (Fig. 4a, Para. [0036] capacitor sensor 20); sensors attached to the FHE substrate (Fig. 4a, Para. [0036] These components are all located on circuit board 59 that is also bonded to surface 28 of structure 30); printed circuit (Fig. 4a, Para. [0036] circuit board 59; Fig. 4a, Para. [0044] Circuit board 59) disposed on the FHE substrate (Fig. 4a, Para. [0036] circuit board 59; Fig. 4a, Para. [0044] Circuit board 59 can also be fabricated of thin flexible insulative materials, such as polyimide); sensors (Fig. 4a, Para. [0036] capacitor sensor 20); the FHE substrate (Fig. 4a, Para. [0044] Circuit board 59 can also be fabricated of thin flexible insulative materials, such as polyimide).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Akselrod to include the teaching of a flexible hybrid electronics (FHE) substrate, a sensor attached to the FHE substrate, and a printed circuit disposed on the FHE substrate taught by Arms et al for the benefit of wirelessly monitoring deformation in a structure without affecting the structure  [Arms et al: [0009] None of the systems for connecting a strain sensor to a structure have been satisfactory in providing a reliable bond that is resistant to moisture degradation without affecting structural properties; [0012] Another aspect is a method of mounting a strain gauge to a structure surface. The method includes providing a strain sensor, a capacitor, an adhesive and a transmitter, wherein the capacitor has a capacitance subject to change with curing or with moisture. The strain sensor is then mounted on the structure surface with the adhesive. The capacitor is mounted on the structure surface. Data derived from the strain sensor is provided to the transmitter and the transmitter transmits the data.]

	In Re Claim 17, Akselrod in view of Arms et al teach the limitations of claim 16, which this claim depends on.
	Akselrod further to teaches, the method of Claim 16, further comprising: receiving (Fig. 1A, 1B. Para. [0304] Then, at least one antenna 110 may receive these one or more readings being broadcast from at least one antenna 130. Hence, reader 100 may be "reading" from (i.e., scanning for) signals broadcast from a given monitoring-sensor-tag 120), by the receive subsystem (Fig. 1A, 1B. Para. [0304] reader 100) and from the transmit antenna, the determined gap distance; and processing, by the receive subsystem, the determined gap distance (Fig. 1A, 1B. Para. [0304] Then, at least one antenna 110 may receive these one or more readings being broadcast from at least one antenna 130. Hence, reader 100 may be "reading" from (i.e., scanning for) signals broadcast from a given monitoring-sensor-tag 120.)

	In Re Claim 18, Akselrod in view of Arms et al teach the limitations of claim 16, which this claim depends on.
	Akselrod further to teaches, the method of Claim 16, wherein at least some capacitor sensors included in the array of capacitor sensors are different sizes (Fig. 1B, Para. [0307] In some embodiments, at least one of the one or more monitoring-sensor-tags 120 may be from substantially six inches to substantially 1.0 micrometer in a largest dimension of the at least one of the one or more monitoring-sensor-tags 120), the method further comprising selecting, by the microprocessor, at least one capacitor sensor based upon and corresponding to a size of an air gap to be measured (Fig. 1B, Para. [0307] In application, the size of a given monitoring-sensor-tag 120 may be negligible with respect to any impact the given monitoring-sensor-tag 120 may have on the associated material-of-interest; i.e., the sizes of the utilized monitoring-sensor-tags 120 may not negatively affect the associated material-of-interest)

	In Re Claim 19, Akselrod in view of Arms et al teach the limitations of claim 16, which this claim depends on.
	Akselrod further to teaches, the method of Claim 16, wherein each capacitor sensor included in the array of capacitor sensors is a same size (Fig. 12, Para. [0395] one or more position-reference-tags 1203; Para. [0397] Continuing discussing FIG. 12, in some embodiments, a given position-reference-tag 1203 may be structurally the same or substantially the same as a given monitoring-sensor-tag 120), the method further comprising sequentially selecting, by the microprocessor, at least some capacitor sensors (Fig. 10D, Para. [0381] In some embodiments, the plurality of sensors (e.g., 202, 203, 406, 407, 700, 703, and/or 1006) of each lattice-of-sensors 1023 may be in communication with such an electric circuit 140 (or processing circuitry 204) but located outside of such an electric circuit 140) to determine a physical profile of an air gap to be measured  (Figs. 4A – 4E. Para. [0353] For example, and without limiting the scope of the present invention, the relative permittivity of concrete is approximately 4.5 times higher than the relative permittivity of air. Accordingly, any appearance of a crack in the concrete, that may permit air ingress, may then alter the capacitance of the implanted monitoring-sensor-tag 120 into the given material-of-interest, which in this example may be a section of concrete; “the cracks are considered the air gaps”).

	In Re Claim 20, Akselrod in view of Arms et al teach the limitations of claim 16, which this claim depends on.
	Akselrod further to teaches, the method of Claim 16, further comprising powering the microprocessor by the transmit antenna (Fig. 1B, Para. [0306] in some embodiments, monitoring-sensor-tag 120 may be passive and receive power wirelessly transmitted from a given reader 100.)

	In Re Claim 21, Akselrod in view of Arms et al teach the limitations of claim 1, which this claim depends on.
	Akselrod further to teaches, the system of Claim 1, wherein the microprocessor is further configured to switch on and off the plurality of capacitor sensors in a sequence to create a gap profile. (Fig. 10D, Para. [0381] In some embodiments, the plurality of sensors (e.g., 202, 203, 406, 407, 700, 703, and/or 1006) of each lattice-of-sensors 1023 may be in communication with such an electric circuit 140 (or processing circuitry 204) but located outside of such an electric circuit 140; Fig. 3, Para. [0354] For example, and without limiting the scope of the present invention, a change in the relative permittivity ϵr of material-of-interest due to a structural change may be detected (registered) by capacitive-based sensor 340 in ring oscillator 350, which may be one possible implementation of capacitance measurement circuit 205 with capacitive-based sensor 202. That is, this change may register as a change in the frequency of ring oscillator 350. Such frequency changes may be measured, monitored, tracked, and/or analyzed to provide strong indications of structural defects and/or of structural changes in the given material-of-interest; Examiner’s interpretation: electric circuit 140 (the microprocessor) switches each lattice-of-sensors 1023 (the capacitor sensors). This switching is monitored, tracked, and/or analyzed (the gap profile).)

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okulov (US2017/0363486A1) ABSTRACT: A low power consumption multi-contact micro electro-mechanical strain/displacement sensor and miniature autonomous self-contained systems for recording of stress and usage history with direct output suitable for fatigue and load spectrum analysis are provided. In aerospace applications the system can assist in prediction of fatigue of a component subject to mechanical stresses as well as in harmonizing maintenance and overhauls intervals. In alternative applications, i.e. civil structures, general machinery, marine and submarine vessels, etc., the system can autonomously record strain history, strain spectrum or maximum values of the strain over a prolonged period of time using an internal power supply or a power supply combined with an energy harvesting device. The sensor is based on MEMS technology and incorporates a micro array of flexible micro or nano-size cantilevers. The system can have extremely low power consumption while maintaining precision and temperature/humidify independence.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868